COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-12-00272-CV


JANN K. JONES AND                                                   APPELLANTS
LADON E. JONES

                                        V.

PLAINSCAPITAL BANK                                                     APPELLEE


                                    ------------

          FROM THE 158TH DISTRICT COURT OF DENTON COUNTY

                                    ------------

                        MEMORANDUM OPINION1
                                    ------------

      After Appellants Jann K. Jones and Ladon E. Jones filed their notice of

appeal of the trial court’s March 27, 2012 “Interlocutory Judgment by Default,” we

sent them a letter informing them of our concern that we might not have

jurisdiction over the appeal because the trial court’s order did not appear to be a

final judgment or appealable interlocutory order. In our letter, we stated that


      1
       See Tex. R. App. P. 47.4.
unless the appellants or any party desiring to continue the appeal filed a

response showing grounds for continuing the appeal by July 19, 2012, the appeal

could be dismissed for want of jurisdiction. See Tex. R. App. P. 42.3(a), 44.3;

see also Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). Having

received no response, we dismiss the appeal for want of jurisdiction. See Tex.

R. App. P. 42.3(a), 43.2(f).



                                                      PER CURIAM


PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DELIVERED: September 20, 2012




                                      2